BELCHER, Judge.
The conviction is for the possession of marihuana; the punishment, four years in the penitentiary.
The testimony of two police officers shows that under authority of a search warrant they searched appellant’s upstairs apartment. Officers Kline searched inside and Officer McCown went through the rear door of the apartment onto a porch where he found in a water drain a jar which contained marihuana, re-entered the apartment, showed the jar to the appellant, and asked him where the other marihuana was located. Appellant, in response to Officer McCown’s question, went onto the rear porch and took a can which contained 150 marihuana cigarettes from under a small platform and delivered it to him.
Appellant, while testifying in his own behalf, admitted in substance the facts related by the police officers except that he had no knowledge of the marihuana and did not get a can containing marihuana cigarettes from the porch and deliver it to Officer McCown. He further stated that he saw the jar and the can for the first time when Officer McCown brought them into the apartment and that he had no prior knowledge of them.
Appellant’s requested charge stating that if another person placed the marihuana on the upstairs porch and appellant had no knowledge thereof to acquit him was in substance included in the court’s main charge. Hence the refusal of the requested charge was not error.
*585The issues of fact were resolved by the jury against the appellant and we find the evidence sufficient to support their verdict.
The judgment is affirmed.
Opinion approved by the Court.